DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 6/10/22 in which claims 1-3 were amended. No claims were added or canceled, thus claims 1-3 are pending in the application.
The terminal disclaimer filed on 6/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,021,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a mask for surface snorkeling as disclosed in claims 1-3. 
Regarding claim 1, the prior art does not teach a mask for surface snorkeling wherein said face mask has a perimetral lip and where along an external perimetral edge of said lateral wall, a groove is formed to house said perimetral lip; said perimetral lip has a perimetral groove to house said frame; said frame comprises a clamping profile housed in said perimetral groove of said perimetral lip and said clamping profile comprises a connection fitting between said proximal prat and said distal part of said first and said second conduits.
Regarding claim 2, the prior art does not teach a snorkeling mask wherein said ventilation circuit of said upper viewing chamber is independent and separate from said breathing circuit of said lower breathing chamber where there is not air circuit crossing between the upper viewing chamber and the lower breathing chamber, nor between the ventilation circuit and the breathing circuit.
Regarding claim 3, the prior art does not teach a snorkeling mask wherein said mask has a perimetral lip housed within a groove of the lateral wall; said perimetral lip has a perimetral groove to house said rigid frame; said rigid frame comprises a clamping profile housed in said perimetral groove of said perimetral lip; and said clamping profile comprises a connection fitting between a proximal part and a distal part of first and second connecting conduits. 
Thus, as none of the prior art teaches all of the functional and structural limitations of the claim, the application is in condition for allowance.
Claims 1-3 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785